DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2376412, Arthur.
	In regards to claim 10, in Figures 2 and 5 and paragraphs detailing said figures, Arthur discloses a riser adapter (claimed in combination with) a tubular coupler (20) having at least one open end configured to be connected to a fluid transport pipe, the tubular coupler having a saddle in fluid communication with a central region of said tubular coupler, said saddle comprising a tube defining an inner bore, said tube comprising a cylindrical wall having an inner surface, an outer surface, and an end surface, wherein one of said outer surface and said inner surface comprises a threaded surface comprising threads (30, 32) configured for threaded engagement with said riser adapter, said riser adapter (26, 28) comprising: a central tubular section defining a generally cylindrical bore for receiving a sprinkler riser, said central tubular section comprising a first end configured for insertion of a sprinkler riser and a second end 

[AltContent: textbox (Dynamic seal)][AltContent: arrow]
    PNG
    media_image1.png
    585
    538
    media_image1.png
    Greyscale


In regards to claim 11, in Figures 2 and 5 and paragraphs detailing said figures, Arthur discloses said riser adapter comprises a cap (27), wherein said central tubular section extends to an inner annular flange, wherein said channel is positioned on an 
In regards to claim 12, in Figures 2 and 5 and paragraphs detailing said figures, Arthur discloses said riser adapter comprises a plug, wherein said outer surface of said central tubular section partially comprising a threaded surface extending from said second end of said central tubular section toward said first end of said central tubular section, said central tubular section comprises said channel extending circumferentially around said outer surface of said central tubular section between an end of said threaded section and said first end of said plug.
In regards to claim 13, in Figures 2 and 5 and paragraphs detailing said figures, Arthur discloses said central tubular section comprises a shoulder configured for positioning thereon of an end of a sprinkler riser.
Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
Applicant argues that Arthur does not disclose that the outer surface of the central tubular riser defines a channel positioned in an outer circumference of said tube, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679